             Case 3:19-mj-00935-RAR Document 6 Filed 06/17/19 Page 1 of 6

Motion for Detention Pending Trial

                                                                                                      tri¡ flîn
                                                                                                      .   !   +. .,, -   ,-:
                                     TINITED STATES DISTRICT COURT

                                        DISTRICT OF CONNECTICUT
                                                                                                  ili ' I il        t.ì :i: tlB

       UNITED STATES OF AMERICA

                         V.
                                                          )
                                                          )
                                                          )
                                                                                       q6                     :fjr,;3ynr

       Tahir Bruff, a.k.a. "Gangster" and "G"             )
                                                          )



                              MOTION FOR DETENTION PENDING TRIAL

                                        Part I - Eligibility for Detention

The United States respectfully moves for pretrial detention pursuant to:

0   18 U.S.C. $ 3142(fX1) because the case involves-

        0    (A) a crime of violence,   a   violation of 18 U.S.C. $ 1591, or an offense listed in   18


             U.S.C. $ 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is

             prescribed;

        0    (B) an offense for which the maximum sentence is life imprisonment or death;

        |    (C) an offense for which    a   maximum term of imprisonment of ten years or more is prescribed

             in the Controlled Substances Act (21U.S.C. $ 801 et seq.), the Controlled Substances Import

             and Export Act   (2I   $ 951 et seq.), or Chapter 705   of Title 46;

        tr   (D) any felony, and the defendant has been convicted of two or more offenses described in

             subparagraphs (A) through (C) of this paragraph, or two or more State or local offenses that

             would have been offenses described in subparagraphs (A) through (C) of this paragraph if a

             circumstance giving rise to Federal jurisdiction had existed, or a combination of such

             offenses;

        Í    (E) any felony that is not otherwise a crime of violence that involves     a   minor victim or that
            Case 3:19-mj-00935-RAR Document 6 Filed 06/17/19 Page 2 of 6

Motion for Detention Pending Trial



           involves the possession or use of a firearm or destructive device (as those terms are def,rned

           in l8 U.S.C. $ 921), or any other dangerous       \À/eapon, or involves a failure to register under

            18   U.S.C. 52250.

t   18 U.S.C. $ 3142(Ð(2) because the caseinvolves-

       |   (A) a serious risk that the defendant will flee;

       I   (B) a serious risk that the defendant will obstruct or attempt to obstruct justice, orthreaten,

           injure, or intimidate, a prospective witness orjuror.

                                  Part   II   - Presumptions under $ 3142(e)

Í   (A)Rebuttable Presumption Arises Under            18 U.S.C. $ 31a2(e)(2) (previous   violator): There is a

    rebuttable presumption that no condition or combination of conditions        will reasonably   assure the

    safety of any other person and the community because the following conditions have been met:

            0    (1) the defendant is charged with one of the following crimes described in 18

                 u.s.c. $ 31a2(f)(1):
                        0   (a) a crime of violence, a violation of 18 U.S.C. $ 1591, or an offense listedin

                            18 U.S.C. $ 2332b(gX5)(B)        for which a maximum term of imprisonment of

                            10 years or more is prescribed;    or

                        0   (b) an offense for which the maximum sentence is life imprisonment or death; or

                        0   (c) an offense for which a maximum term of imprisonment of 10 years or

                            more is prescribed in the Controlled Substances Ãct(21U.S.C. $$ 801-904),

                            the Controlled Substances Import and Export Act(21U.S.C. gg 951-971), or

                            Chapter 705 of Title 46, U.S.C. (46 U.S.C. gS 70501-70508);         or




                                                         2
            Case 3:19-mj-00935-RAR Document 6 Filed 06/17/19 Page 3 of 6

Motion for Detention Pending Trial



                        I   (d) any felony if such person has been convicted of two or more offenses

                            described in subparagraphs (A) through (C) of this paragraph, or two or more

                            State or local offenses that would have been offenses described in

                            subparagraphs (A) through (C) of this paragraph    if   a circumstance   givingrise

                            to Federal jurisdiction had existed, or a combination of such offenses; or

                        I   (e) any felony that is not otherwise a crime of violence butinvolves: (i) a minor

                            victim; (ii) the possession of a firearm or destructive device (as defined in     18

                            U.S.C. $ 921); (iii) any other dangerous weapon; or (iv) a failure toregister

                            under 18 U.S.C. $ 2250; and

            Í   (2) the defendant has previouslybeen convicted ofa Federal offense that is described in 18

                U.S.C.$ 3142(Ð(I), or of a State or local offense that would have been such an offense         if
                a circumstance   giving rise to Federal jurisdiction had exisfed; and

            0   (3) the offense described inparugraph (2) above for which the defendant has been

                convicted was committed while the defendant was on release pending trial for a Federal,

                State, or local offense;ønd

            I   (4) a period of not more than five years has elapsed since the date of conviction, or the

                release of the defendant from imprisonment, for the offense described in paragraph (2)

                above, whichever is later.

I   B. Rebuttable Presumption Arises Under 18 U.S.C. $ 31a2(e)(3) (narcotics, firearm, other

    offenses): There is a rebuttable presumption that no condition or combination of conditions        will
    reasonably assure the appearance of the defendant as required and the safety of the community

    because there is probable cause to believe that the defendant committed one or more of the following

    offenses:




                                                       3
            Case 3:19-mj-00935-RAR Document 6 Filed 06/17/19 Page 4 of 6

Motion for Detention Pending Trial



            0   (1) an offense for which a maximum term of imprisonment of 10 years or more is

                prescribed in the Controlled Substances Act           (2I U.S.C. $$ 801-904), the Controlled

                Substances Import and Export Act (21U.S.C. $$ 951-971), or Chapter 705 of Title 46,

                u.s.c.    (46   u.s.c.   $$ 70s01-70508);

            I   (2) an offense under 18 U.S.C. gg 924(c), 956(a), or 2332b;

            0   (3) an offense listed in 18 u.S.c. g 2332b(g)(5)(B) for which a maximum term of

                imprisonment of 10 years or more isprescribed;

            f   (4)anoffenseunderChapterTT ofTitle 18,U.S.C.(1SU.S.C. $$ 1531-1597)forwhicha

                maximumtermofimprisonment of 20 years or more is prescribed; or

           0    (5) an offense involving a minor victim under 18 U.S.C. gg 1201, 1591,2241,2242,

                2244(a)(l),2245,2251, 2251A,2252(a)(I),2252(a)(2),2252(a)(3),2252\(a)(t),

                2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421 , 2422, 2423, or 2425 .



                                                       Part     III
The United States requests that the defendant be detained, and requests that the court find:

           a    By clear and convincing evidence that no condition or combination of conditions of

                release   will   reasonably assure the safety of any other person and the community.

           I    By   a preponderance       of evidence that no condition or combination of conditions of release

                will   reasonably assure the defendant's appearance         as   required.

The reasons for detention include the following:

           I    Weight of evidence against the defendant is strong

           I    Subject to lengthy period ofincarceration ifconvicted

           a    Prior criminal history

           I    Participation in criminal activity while on probation, parole, or supervision




                                                            4
            Case 3:19-mj-00935-RAR Document 6 Filed 06/17/19 Page 5 of 6

Motion for Detention Pending Trial



           I    History of violence or use of weapons

           Í    History of alcohol or substance abuse

           I    Lack of stable employment

           f,   Lack of stable residence

           0    Lack of financially responsible sureties

           f    Lack of significant community or family ties to this district

           Í    Significant family or other ties outside the UnitedStates

           Í    Lack of legal status in the United States

           I    Subject to removal or deportation after serving any period of incarceration

           I    Prior failure to appear in court asordered

           0    Prior attempt(s) to evade law enforcement

           ¡    Use of alias(es) or false documents

           Í    Background information unknown or unverified

           a    Prior violations of probation, parole, or supervisedrelease

f,   OTHER REASONS OR FURTHER EXPLANATION:




                                                      5
            Case 3:19-mj-00935-RAR Document 6 Filed 06/17/19 Page 6 of 6

Motion for Detention Pending Trial



                                                 Part   IV

The United States requests that the court conduct the detention hearing:

           0   atthe defendant's firstappearance;

           t   after a continuance of3 days, to the extent not otherwise postponed becauseof

               defendant's present incarceration on unrelated state charges.

                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     TINITED STATES ATTORNEY


                                                     BRIAN P.
                                                     ASSISTANT LINITED STATES ATTORNEY
                                                     FEDERAL BARNO. cT16075
                                                     US Attorney's Office
                                                     Hartford Office
                                                     450 Main Street, Room 328
                                                     Hartford, CT 06103
                                                     Tele: (860) 240-3200
                                                     Fax: (860) 240-3211


                                     CERTIFICATION OF SERVICE

A copy of this motion was served in-person to all parties on this J U ne 17    , 2019



                                      BRIAN P        G
                                      ASSISTANT UNITED STATES ATTORNEY




                                                    6
